DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Applicant had previously cancelled claim 1.  
3.	Claims 2-21 are allowed.
4.	Claims 2-21 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the closest prior art, Yoshizawa et al. (US Pat. Pub. 2014/0336944, hereinafter “Yoshizawa”) at least teaches a method for displaying gesture data on a user device (Yoshizawa Figs. 2 and 8, abstract, and paragraph [0055] teach a method for identifying a person’s motions (gestures) and outputting the identified motion on an external user device), comprising: 
	obtaining sensor data collected using a plurality of sensors located on a wearable device, wherein the wearable device is configured to be worn by a user (Yoshizawa Fig. 1, Fig. 2 Item 130, and paragraphs [0031] and [0041] teach obtaining sensor data from a plurality of sensors in a measuring unit located on a wearable information processing apparatus device 100 worn by a user), wherein the sensor data comprises acceleration data and angular velocity data (Yoshizawa Fig. 2 Items 131 and 132 teach wherein the sensor data includes acceleration data and angular velocity data), wherein the acceleration data comprises a timeseries of acceleration vectors measured from at least one sensor in the plurality of sensors (Yoshizawa paragraph [0041] and Fig. 6 teach where the acceleration data comprises a time series of acceleration magnitudes and directions (vectors) measured from the acceleration sensor 131 of the plurality of sensors), and wherein the angular velocity data comprises a timeseries of angular velocity vectors measured from at least one sensor in the plurality of sensors (Yoshizawa paragraph [0041] and Fig. 6 teach where the angular velocity data comprises a time series of angular velocity magnitudes and directions (vectors) measured from the angular velocity sensor 132 of the plurality of sensors);
	analyzing the sensor data to determine a probability of the user performing a predefined gesture (Yoshizawa Fig. 4 and paragraphs [0036], [0059]-[0060], and [0064] teach analyzing the sensor data to determine a probability of a user performing a predefined gesture (e.g., stand-up motion, turning motion, arm extending motion, etc.)).

	However, claim 1 is allowed because the closest prior art, Yoshizawa (US Pat. Pub. 2014/0336944) fails to anticipate or render obvious a method for displaying gesture data on a user device, comprising: analyzing the sensor data to determine a probability of the user performing a predefined gesture, wherein the probability is determined based in part on a temporal correlation between the timeseries of acceleration vectors and the timeseries of angular velocity vectors, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Lu et al. (US Pat. Pub. 2007/0139370) discloses a Motion Recognition System and Method for Controlling Electronic Devices.
B.	Nasiri et al. (US Pat. Pub. 2009/0262074) discloses Controlling and Accessing Content Using Motion Processing on Mobile Devices.
C.	Tsuzuki et al. (US Pat. Pub. 2011/0144543) discloses Behavior Recognition Apparatus.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/27/2022